UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4791


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON P. BELCHER, a/k/a Biz,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:09-cr-00158-3)


Submitted:   April 27, 2011                   Decided:   May 23, 2011


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR VICTOR & HELGOE LLP, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, Joseph F. Adams, Special Assistant United States
Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jason P. Belcher was convicted by a jury of conspiracy

to possess with intent to distribute fifty grams or more of

cocaine base and a quantity of heroin, in violation of 21 U.S.C.

§§ 841(a), 846 (2006), and distributing five grams or more of

cocaine    base,         in   violation       of    21   U.S.C.     § 841(a).       He   was

sentenced      to     216     months’     imprisonment.           On    appeal,    Belcher

argues that the district court erred (1) in denying his motion

to suppress; (2) in permitting the Government to strike the only

Asian American individual from the venire; (3) in denying his

motion    to     strike       a   juror    for      cause;    and    (4)    in   admitting

evidence of his prior incarceration.                         He also argues that his

sentence    is      procedurally        and    substantively        unreasonable.         We

affirm.

               Belcher        argues    that       the   district      court     erred    in

denying his motion to suppress the evidence recovered during the

search of his apartment pursuant to a search warrant because the

agents’ decision to seek the warrant and the issuing judge’s

decision to grant it were influenced by evidence obtained from a

prior    entry      of    the     apartment        without    a   warrant    and    without

consent.         We       review    a     district       court’s       factual     findings

underlying the denial of a motion to suppress for clear error,

and review its legal determinations de novo.                           United States v.

Wardrick, 350 F.3d 446, 451 (4th Cir. 2003).

                                               2
                 After reviewing the record, we conclude that, even if

some    evidence         to   support     the       warrant    was   obtained    from    an

illegal entry of Belcher’s apartment,                         significant independent

evidence established probable cause for the warrant.                             Thus the

district         court    did   not   err     in     denying    Belcher’s      motion    to

suppress.

                 Belcher next contends that the district court violated

the Equal Protection Clause of the Fifth Amendment by permitting

the Government to strike the only Asian American individual from

the venire.           Belcher asserts that the Government’s proffered

explanation for the strike was not applied to similarly situated

individuals.          Under Batson v. Kentucky, 476 U.S. 79 (1986), the

use    of    a    peremptory     challenge          for   a   racially    discriminatory

purpose offends the Equal Protection Clause.                             Id.    The trial

court’s       resolution        of    a      Batson       challenge      is    largely    a

credibility determination, and thus we give deference to the

trial       court’s      findings       as   to      whether     a    Batson    violation

occurred, reviewing its findings for clear error.                          United States

v. Green, 599 F.3d 360, 377 (4th Cir.), cert. denied, 131 S. Ct.

271 (2010); United States v. Farrior, 535 F.3d 210, 221 (4th

Cir. 2008).         Our review of the record leads us to conclude that

the district court did not clearly err in finding that Belcher

failed to establish purposeful discrimination.



                                                3
                  Next, Belcher contends that the district court erred

in denying his motion to strike a juror for cause.                             According to

Belcher,      the     juror     was   biased         in    favor     of    police       officers

because she stated during voir dire that she would give the

testimony of a police officer greater weight than that of an

ordinary witness.           We review a district court’s determination of

whether       a    juror   should     be    excused         for    cause     for    abuse    of

discretion.           Patton     v.   Yount,         467    U.S.     1025,    1038       (1984).

Having    carefully        reviewed        the       record,    we    conclude       that    the

district court did not abuse its discretion in denying Belcher’s

motion to strike the juror for cause.

                  Next, Belcher argues that the district court plainly

erred    by       permitting    the   Government           to   elicit     from     a   witness

evidence of Belcher’s prior incarceration, in violation of its

order prohibiting the Government from introducing into evidence

Belcher’s         prior    conviction       for       possession      of     cocaine      base.

Belcher did not object to the testimony, and thus we review his

claim for plain error.                United States v. Brewer, 1 F.3d 1430,

1434 (4th Cir. 1993).             To demonstrate plain error, Belcher must

show that (1) there was an error; (2) the error was plain; and

(3) the error affected his substantial rights.                            United States v.

Olano, 507 U.S. 725, 732 (1993).                          Even if Belcher makes this

three-part showing, we will exercise our discretion to correct

the     error       only   if    it    “seriously           affect[s]        the    fairness,

                                                 4
integrity or public reputation of judicial proceedings.”                               Id. at

736.   Applying this standard, we conclude that any error did not

affect Belcher’s substantial rights.

            Belcher        next      challenges            his        sentence   as        both

procedurally        and    substantively            unreasonable.           Specifically,

Belcher argues that the district court improperly calculated the

Guidelines range by attributing to him excessive drug weight

based on double counting and the unreliable testimony of co-

conspirators.        He also argues that the court erred in finding

that   a    three-level       enhancement            for    a    leadership      role      was

warranted     and    in    failing    to    consider        the       relevant   18    U.S.C.

§ 3553(a)     (2006)       factors    when          imposing     sentence.        Finally,

Belcher contends that the 216-month sentence is substantively

unreasonable         and     fails         to        reflect          his   history        and

characteristics        and    in     overstating           the    seriousness         of    his

criminal history.

            We      review    a    sentence         for    reasonableness,       using       an

abuse of discretion standard of review.                         Gall v. United States,

552 U.S. 38, 50 (2007).             The first step in this review requires

us to ensure that the district court committed no significant

procedural error.            United States v. Evans, 526 F.3d 155, 161

(4th   Cir.      2008).           Procedural         errors      include     “failing       to

calculate     (or     improperly       calculating)             the    Guidelines      range,

treating the Guidelines as mandatory, failing to consider the

                                                5
§ 3553(a)    factors,     selecting       a     sentence      based       on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”       Gall,   552    U.S.     at   51.       We    then      consider     the

substantive reasonableness of the sentence, taking into account

the totality of the circumstances.             Id.

            A district court’s finding regarding drug weights is

factual in nature and is therefore reviewed for clear error.

United States v. Fletcher, 74 F.3d 49, 55 (4th Cir. 1996).                            We

conclude that the district court’s determination of the drug

weight   attributed      to    Belcher    was    clearly          supported     by   the

evidence in the record.

            Similarly, we review a district court’s application of

a   leadership    role    enhancement         pursuant       to    U.S.    Sentencing

Guidelines   Manual      (“USSG”)      § 3B1.1       (2009)       for   clear    error.

United States v. Cameron, 573 F.3d 179, 184 (4th Cir. 2009).                          In

determining a defendant’s leadership role, the sentencing court

must consider seven factors:

     (1) the exercise of decision making authority, (2) the
     nature and participation in the commission of the
     offense, (3) the recruitment of accomplices, (4) the
     claimed right to a larger share of the fruits of the
     crime, (5) the degree of participation in planning or
     organizing the offense, (6) the nature and scope of
     the illegal activity, and (7) the degree of control
     and authority exercised over others.

USSG § 3B1.1, comment. (n.4); Cameron, 573 F.3d at 184.




                                         6
After   reviewing      the      record,    we        conclude     that    the     district

court’s application of a three-level enhancement to Belcher’s

offense level was well supported.

            Finally,       we     conclude           that    the      district       court

adequately explained the reasons for the chosen sentence and

appropriately applied the relevant 18 U.S.C. § 3553(a) (2006)

factors.

            The sentence imposed is also substantively reasonable.

A sentence within the properly calculated Guidelines range is

presumptively reasonable.           United States v. Allen, 491 F.3d 178,

193 (4th Cir. 2007).            In this case, Belcher received a sentence

of 216 months’ imprisonment, near the low-end of the properly

calculated Guidelines range, and the record does not reveal any

facts that would rebut the presumption of reasonableness.

            Accordingly, we affirm the district court’s judgment.

We deny Belcher’s pro se motions for judicial notice, to relieve

counsel, to file a pro se supplemental brief, and to strike

counsel’s   brief.       We      deny     as       moot   Belcher’s      motion    for   an

extension of time to file a pro se supplemental brief.                                   We

dispense    with    oral      argument         because      the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED

                                               7